  Case 3:20-cv-00587-SMY Document 2 Filed 07/08/20 Page 1 of 4 Page ID #18




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 SERGIO JOEL CRUZ,                              )
                                                )
                       Petitioner,              )
                                                )
 vs.                                            )   Case No. 20-cv-587-SMY
                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
                       Respondent.              )

                           MEMORANDUM AND ORDER

Yandle, District Judge:

       Pending before the Court is Petitioner Sergio Joel Cruz’s 28 U.S.C. § 2255 Motion to

Vacate, Set Aside or Correct Sentence (Doc. 1). For the following reasons, Cruz’s motion is

DENIED.

                            Factual and Procedural Background

       Cruz was indicted on April 29, 2003 of conspiracy to distribute in excess of 1,000

kilograms of marijuana in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count 1) and criminal

forfeiture as provided by 21 U.S.C. § 853 (Count 2). See United States v. Cruz, 03-cr-30045-

SMY-4 at Doc. 25 (“criminal case”). He pleaded guilty to Count 1 and was sentenced on

December 8, 2003 to 262 months of incarceration and 5 years of supervised release, to run

consecutive to a sentence imposed in two Western District of Texas cases, EP-99-CR-823H and

EP-01-CR-1251ECP. Count 2 was dismissed.

       Cruz subsequently filed a number of habeas petitions pursuant to 28 U.S.C. § 2241 and/or

§ 2255 that were dismissed. See Cruz v. United States Attorney General, 05-cv-316-WDS, Doc.

4; Cruz v. United States, 09-cv-906-WDS, Doc. 16; and, Cruz v. United States, 13-cv-1016-WDS,


                                          Page 1 of 4
  Case 3:20-cv-00587-SMY Document 2 Filed 07/08/20 Page 2 of 4 Page ID #19




Doc. 4. However, in an Order entered on August 9, 2018, the undersigned granted his “Motion to

Vacate, Set, Aside, or Correct Sentence” filed on November 23, 2015. The Court concluded that

Cruz was entitled to a sentence reduction in light of the Seventh Circuit Court of Appeal’s ruling

in Cross v. United States, 892 F.3d 288 (7th Cir. 2018) (finding that the Supreme Court’s decision

in Johnson v. United States, 135 S.Ct. 2551 (2015), holding that the residual clause in the Armed

Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii) was void for vagueness, also applied to an

identical section in the relevant Sentencing Guidelines under which Cruz was sentenced). See

Cruz v. United States, 15-cv-1299-SMY, Doc. 21. Thus, Cruz’s sentence was reduced to time

served (the new Guidelines range was 140-175 months of incarceration, and Cruz had already

served 189 months as of the date of the reduction).

        In reducing the term of incarceration only, this Court noted that “[n]either party suggests

that the remainder of the sentence previously imposed (including the imposition of a five-year term

of supervised release) is improper.” Cruz v. United States, 15-cv-1299-SMY, Doc. 21. An

Amended Judgment was entered in Cruz’s criminal case on August 13, 2018, reflecting a sentence

of time served followed by 5 years of supervised release. United States v. Cruz, 03-cr-30045-

SMY-4, Doc. 196. Cruz did not take a direct appeal. Instead, on June 18, 2020, he filed this action

seeking collateral review of his amended sentence under 28 U.S.C. § 2255 and asserting that he

was unaware of the supervised release portion of his amended sentence.

                                            Discussion

        Pursuant to Rule 4 of the Rules Governing § 2255 cases, if it plainly appears from the

motion, any attached exhibits and records of prior proceedings that the moving party is not entitled

to relief, the Court must summarily dismiss the motion. Consistent with that Rule, this Court finds

that Cruz is not entitled to relief.



                                            Page 2 of 4
  Case 3:20-cv-00587-SMY Document 2 Filed 07/08/20 Page 3 of 4 Page ID #20




       Section 2255(f) imposes a one-year period of limitations for filing of a motion attacking a

sentence imposed under federal law. This period generally begins to run on the date on which the

judgment of conviction becomes final. 28 U.S.C. § 2255(f)(1). Here, the Court entered an

Amended Judgment on August 13, 2018 and Cruz did not appeal his amended sentence. Thus, the

Amended Judgment became final 14 days after it was entered. 28 U.S.C. § 2255(f)(1);

Fed.R.App.P. 4(b)(1)(A). Cruz’s § 2255 motion, filed almost 2 years after his judgment of

conviction was final, is clearly untimely.

       The § 2255 limitations period is procedural and can be equitably tolled in certain

exceptional circumstances. Holland v. Florida, 560 U.S. 631, 645, 649 (2010); Taliani v. Chrans,

189 F.3d 597, 598 (7th Cir. 1999). Specifically, equitable tolling is available if a petitioner

establishes that “(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” Holland, 560 U.S. at 649. “Equitable

tolling is an extraordinary remedy” and “is rarely granted.” Obriecht v. Foster, 727 F.3d 744, 748

(7th Cir. 2013). Cruz argues that his petition should be considered because he is not a lawyer and

is unfamiliar with the law. But a petitioner’s lack of legal expertise is not a basis for invoking

equitable tolling. Tucker v. Kingston, 538 F.3d 732, 735 (7th Cir. 2008) (collecting cases).

       Because Cruz has not demonstrated that extraordinary circumstances beyond his control

prevented his timely habeas petition, the one-year statute of limitations is not equitably tolled.

Accordingly, Cruz’s petition is DENIED. This action is DISMISSED with prejudice and

judgment shall be entered accordingly.

                                   Certificate of Appealability

       Under 28 U.S.C. § 2253(c)(2), a petitioner does not have the absolute right to appeal a

district court’s denial of his § 2255 motion, instead, he must first request a certificate of



                                             Page 3 of 4
  Case 3:20-cv-00587-SMY Document 2 Filed 07/08/20 Page 4 of 4 Page ID #21




appealability. Miller-El v. Cockrell, 537 U.S. 322, 335 (2003). A petitioner is entitled to a

certificate of appealability only if he can make a substantial showing of the denial of a

constitutional right. Id. at 336; White v. United States, 745 F.3d 834, 835 (7th Cir. 2014). Under

this standard, Cruz must demonstrate that “reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 336

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       Here, Cruz has not demonstrated that reasonable jurists would disagree as to the Court’s

timeliness determination. Therefore, the Court declines to certify any issues for appeal pursuant

to 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       DATED: July 8, 2020


                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 4 of 4
